     Case 2:20-cv-01787-WBS-AC Document 15 Filed 03/16/21 Page 1 of 2

 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Suite 342
     San Jose, California 95113
 3   Telephone: (408) 298-2000
     Facsimile: (408) 298-6046
 4   Email: service@moorelawfirm.com
 5   Attorney for Plaintiff,
     Raymon Sellers
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   RAYMON SELLERS,                                 )     No. 2:20-cv-01787-WBS-AC
                                                     )
12                  Plaintiff,                       )     STIPULATION FOR FURTHER
                                                     )     CONTINUANCE OF STATUS
13          vs.                                      )
                                                     )     CONFERENCE; ORDER
14   MELANIE WALKER dba STAGECOACH                   )
     RESTAURANT, et al.,                             )
15                                                   )
                    Defendants.                      )
16                                                   )
                                                     )
17                                                   )
                                                     )
18
19          Plaintiff Raymon Sellers (“Plaintiff”), and Defendants, Jin R. Wong, Wonda Y. Wong,
20   Janice Wong, and Janet Wong (“Defendants,” and together with Plaintiff, “the Parties”), the
21   parties who have appeared in this action, hereby stipulate as follows:
22          WHEREAS, a Status (Pretrial Scheduling) Conference in this matter is set for March
23   29, 2021, having been previously continued from January 4, 2021, and a joint status report is
24   due on March 15, 2021 (Dkt. 10);
25          WHEREAS, Plaintiff has filed a motion to amend his complaint to add a new
26   defendant, Derrick Stevens dba Stagecoach Restaurant (“Stevens”), and the motion is set for
27   hearing on April 5, 2021 (Dkt. 11);
28


                  STIPULATION FOR FURTHER CONTINUANCE OF STATUS CONFERENCE;
                                            ORDER

                                                  Page 1
     Case 2:20-cv-01787-WBS-AC Document 15 Filed 03/16/21 Page 2 of 2

 1          NOW, THEREFORE, the Parties, by and through their respective counsel, respectfully
 2   request a continuance of the Status (Pretrial Scheduling) Conference currently set for May 10,
 3   2021 to a date at the Court’s convenience on or after May 31, 2021, to allow time for Plaintiff’s
 4   motion to amend to be heard, and if granted, for Stevens to be served, appear, and participate in
 5   the Rule 26 conference.
 6
 7   Dated: March 9, 2021                         MOORE LAW FIRM, P.C.
 8
 9                                                /s/ Tanya E. Moore
                                                  Tanya E. Moore
10                                                Attorney for Plaintiff,
                                                  Raymon Sellers
11
12   Dated: March 9, 2021                         LEWIS BRISBOIS BISGAARD & SMITH LLP

13
                                                  /s/ Stephen E. Abraham
14
                                                  Stephen E. Abraham
15                                                Melissa T. Daugherty
                                                  Attorneys for Defendants,
16                                                Jin R. Wong, Wonda Y. Wong, Janice Wong, and
                                                  Janet Wong
17
18
                                                 ORDER
19          The parties having so stipulated and good cause appearing,
20          IT IS HEREBY ORDERED that the Status (Pretrial Scheduling) Conference currently
21   set for May 10, 2021 is continued to June 21, 2021 at 1:30 p.m. in Courtroom 5, before the
22   undersigned. The parties are to file their Joint Status Report no later than June 7, 2021.
23          IT IS SO ORDERED.
24   Dated: March 16, 2021
25
26
27
28


                 STIPULATION FOR FURTHER CONTINUANCE OF STATUS CONFERENCE;
                                           ORDER

                                                  Page 2
